                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


BRIAN STEVEN POOLE                                   CIVIL ACTION NO. 5:18-cv-1125

VERSUS                                               JUDGE TERY A. DOUGHTY

CITY OF SHREVEPORT                                   MAG. JUDGE MARK L. HORNSBY


                                          ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, including the written

objections filed, and concurring with the findings of the Magistrate Judge under the applicable

law;

       IT IS ORDERED that Plaintiff’s Motion to Remand (Doc. No. 8) is DENIED.

       Monroe, Louisiana, this the 30th day of October, 2018.

                                                  _________________________________
                                                        TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
